SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

378
CA 14-01928
PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


AFTERMATH RESTORATION, INC., PLAINTIFF,

                      V                                            ORDER

NEW YORK CENTRAL MUTUAL FIRE INSURANCE COMPANY,
ALBERT F. STAGER, INC., DEFENDANTS-RESPONDENTS,
AND DAVID DALE, DEFENDANT-APPELLANT.


DAVID DALE, DEFENDANT-APPELLANT PRO SE.

BURGIO, KITA, CURVIN & BANKER, BUFFALO (STEVEN P. CURVIN OF COUNSEL),
FOR DEFENDANTS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (Diane Y. Devlin, J.), dated June 23, 2014. The judgment
denied the motion of defendant David Dale for summary judgment,
granted the cross motion of defendants New York Central Mutual Fire
Insurance Company and Albert F. Stager, Inc. for summary judgment and
declared that New York Central Mutual Fire Insurance Company is not
obligated to defend David Dale.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    April 29, 2016                        Frances E. Cafarell
                                                  Clerk of the Court